





Exhibit 10.2



--------------------------------------------------------------------------------





KINSALE CAPITAL GROUP, INC.


AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT


dated as of August 2, 2016





--------------------------------------------------------------------------------









--------------------------------------------------------------------------------






TABLE OF CONTENTS
 
 
 
 
Page
1.
 
Certain Definitions
 
2


2.
 
Demand Registrations
 
3


3.
 
Piggyback Registrations
 
6


4.
 
S-3 Registration
 
8


5.
 
Lock-Up Agreements
 
8


6.
 
Registration Procedures
 
9


7.
 
Registration Expenses
 
14


8.
 
Indemnification
 
15


9.
 
Participation in Underwritten Registrations
 
18


10.
 
Expenses
 
18


11.
 
Aggregation of Stock
 
18


12.
 
Entire Agreement
 
18


13.
 
Governing Law; Venue; Service of Process
 
18


14.
 
Successors and Assignees; Assignment
 
19


15.
 
Notices
 
19


16.
 
Modifications; No Implied Waiver
 
20


17.
 
Severability
 
20


18.
 
Headings
 
20


19.
 
Counterparts
 
20


20.
 
Construction; Interpretation
 
21


21.
 
No Inconsistent Agreement
 
21


22.
 
No Joint Venture, Etc.
 
21


23.
 
Specific Performance
 
21


24.
 
Securities Law Acknowledgment
 
21


Schedule 1
 
Virginia Capital Purchasers
 
 
Schedule 2
 
Other Purchasers
 
 



i

--------------------------------------------------------------------------------






KINSALE CAPITAL GROUP, INC.

AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT


THIS AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT, dated as of August 2,
2016 (this "Agreement"), is by and among Kinsale Capital Group, Inc. (as
successor to Kinsale Capital Group, Ltd.), a Delaware corporation (the
"Company"), Moelis Capital Partners Opportunity Fund I, LP (as successor to MCP
I (Kinsale), L.P.), a Delaware limited partnership ("MCP I"), Moelis Capital
Partners Opportunity Fund I-A, LP, a Delaware limited partnership ("MCP I-A"
and, together with MCP I, "Moelis"), Virginia Capital Private Equity, LP (as
successor to Virginia Capital SBIC, LP), a Virginia limited partnership
("VCPE"), and the other investors listed on Schedule 1 hereto (each a "Virginia
Capital Purchaser" and, together with VCPE, "Virginia Capital"), M.P. Kehoe,
LLC, a Virginia limited liability company, and the other investors listed on
Schedule 2 hereto. Each of MCP I, MCP I-A, VCPE, each Virginal Capital
Purchaser, M.P. Kehoe, LLC, each other investor listed on Schedule 2 and any
other Person (as defined below) that may hereafter become a party hereto
pursuant to Section 14 hereof are referred to herein as a "Shareholder" and
collectively as the "Shareholders".
WHEREAS, MCP I (Kinsale), L.P., a Cayman Islands exempted limited partnership,
MCP I-A, Virginia Capital SBIC, LP, a Virginia limited partnership, the other
investors named therein and Kinsale Capital Group, Ltd., a Bermuda holding
company, entered into that certain registration rights agreement dated as of
June 16, 2009;
WHEREAS, such registration agreement was amended and restated as of March 8,
2010 (the "2010 Registration Rights Agreement");
WHEREAS, the name under which the Company was originally incorporated in the
State of Delaware following its domestication from the Islands of Bermuda was
Kinsale Capital Group, Ltd. with the Certificate of Domestication of Non-United
States Corporation and the original Certificate of Incorporation filed with the
Secretary of State of the State of Delaware (the "Delaware Secretary of
State")on September 5, 2014; and the original Certificate of Incorporation was
amended on September 5, 2014 by filing a certificate of ownership and merger
with the Delaware Secretary of State, pursuant to which the Company changed its
name to Kinsale Capital Group, Inc.;
WHEREAS, in connection with the Company's initial public offering of Common
Stock (the "IPO"), the Company has filed an Amended and Restated Certificate of
Incorporation (the "Restated Charter") with the Delaware Secretary of State to
become effective at the time specified in such Restated Charter;
WHEREAS, upon the effectiveness of the Restated Charter, all outstanding shares
of Class A Common Stock, par value $0.0001 per share, of the Company (the "Class
A Common Shares") and all outstanding shares of Class B Common Stock, par value
$0.0001 per share, of


1



--------------------------------------------------------------------------------





the Company (the "Class B Common Shares") will be reclassified as and converted
into shares of common stock, par value $0.01 per share, of the Company (the
"Common Stock"); and
WHEREAS, Moelis and VCPE, as the Shareholders (as defined in the 2010
Registration Rights Agreement) holding a majority of the outstanding Registrable
Class A Common Shares (as defined in the 2010 Registration Rights Agreement),
are entering into this Agreement as an amendment and restatement of the 2010
Registration Rights Agreement pursuant to Section 16 of the 2010 Registration
Rights Agreement, to become effective upon completion of the IPO.
NOW, THEREFORE, in consideration of the foregoing and the mutual promises herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound hereby, covenant and agree as follows:


2



--------------------------------------------------------------------------------






1.
Certain Definitions.

In addition to the terms defined elsewhere in this Agreement, the following
terms shall have the following meanings:
"Affiliate" means, with reference to any Person, any other Person of which such
Person is a member, director, officer, general partner or employee, or any other
Person directly or indirectly controlling or controlled by, or under direct or
indirect common control with, such Person.
"Board" means the Company's Board of Directors.
"Business Day" means any day other than a Saturday or Sunday that is not a legal
holiday or a day on which banks are generally authorized or obligated by law or
regulation to close in the City of New York.
"Exchange Act" means the United States Securities Exchange Act of 1934, as
amended.
"Indemnified Persons" means the Shareholder Indemnified Persons (as defined
below) or the Company Indemnified Persons (as defined below), as the case may
be.
"Person" means any individual, corporation, association, partnership, limited
liability company, joint venture, joint stock or other company, business trust,
trust, organization, governmental authority or other entity of any kind.
"Preliminary Prospectus" means any preliminary Prospectus or preliminary
Prospectus supplement that may be included in any Registration Statement.
"Prospectus" means the prospectus or prospectuses included in any Registration
Statement (including a prospectus that includes information previously omitted
from a prospectus filed as part of an effective Registration Statement in
reliance on Rule 430A under the Securities Act), as amended or supplemented by
any prospectus supplement, with respect to the terms of the offering of any
portion of the Registrable Securities covered by such Registration Statement,
and all supplements to the prospectus, including all material incorporated by
reference in such prospectus.
"Public Offering" means the offer of shares of Common Stock (or securities
exercisable or convertible into or redeemable for shares of Common Stock) on a
broadly-distributed basis to the public pursuant to an effective Registration
Statement under the Securities Act (other than a Registration Statement on Form
S-4, Form S-8 or any similar or successor form) pursuant to a firm-commitment or
best-efforts underwriting or purchase commitment.
"Registrable Securities" means (a) any shares of Common Stock owned by any
Shareholder and (b) the securities issued or issuable with respect to such
shares of Common Stock by way of stock dividend or stock split or in connection
with a combination of shares, merger, consolidation, business combination,
scheme of arrangement, amalgamation,


3



--------------------------------------------------------------------------------





recapitalization or similar transaction; provided, however, that Registrable
Securities shall not include (i) any securities sold or disposed of either
pursuant to an effective Registration Statement or pursuant to Rule 144 under
the Securities Act, (ii) any securities that have ceased to be outstanding or
(iii) as to any Shareholder, the securities owned by such Shareholder to the
extent that all such securities may be sold in a single transaction without
volume limitations or other restrictions on transfer pursuant to Rule 144 under
the Securities Act; provided that if at any time after a Public Offering, a
Shareholder and its Affiliates beneficially own, in the aggregate, 5% or more of
the then outstanding shares of Common Stock and no employee of or Affiliate of
such Shareholder is a member of the Board, such Shareholder shall have the right
to elect in its sole discretion that such shares of Common Stock remain
Registrable Securities even though such shares may be sold without volume
limitations or other restrictions on transfer pursuant to Rule 144 under the
Securities Act for so long as such shares of Common Stock constitute 5% or more
of the then outstanding shares of Common Stock.
"Registration Statement" means any registration statement of the Company filed
with the SEC that covers any of the Registrable Securities pursuant to the
provisions of this Agreement, including the Prospectus, amendments and
supplements to such registration statement, including post-effective amendments,
all exhibits and all materials incorporated by reference in such registration
statement.
"SEC" means the United States Securities and Exchange Commission.
"Securities Act" means the United States Securities Act of 1933, as amended.
"Shareholder" shall have the meaning set forth in the Preamble.
"Underwritten registration or underwritten offering" means a transaction
registered with the SEC in which securities of the Company are sold to
underwriters for reoffering to the public.

2.    Demand Registrations.
(a)
Right to Request Registration. At any time or from time to time following the
date hereof, (i) Shareholders representing a majority of the then outstanding
Registrable Securities may request in writing and require that the Company
register under the Securities Act all or part of their Registrable Securities (a
"Majority Demand Registration") and (ii) Moelis may request in writing and
require that the Company register under the Securities Act all or part of its
Registrable Securities (a "Moelis Demand Registration" and, together with a
Majority Demand Registration, a "Demand Registration"). Promptly after its
receipt of any such request for Demand Registration, the Company shall give
written notice of such request to all other Shareholders holding Registrable
Securities and shall, subject to the provisions of Section 2(c) hereof, include
in such registration all such Registrable Securities with respect to which the
Company has received written requests for inclusion therein within fifteen (15)
days after the receipt of the Company's written notice, except in the case of a



4



--------------------------------------------------------------------------------





"takedown" of a shelf Registration Statement, in which case such time period
shall be three (3) days after the receipt of the Company's written notice.
Notwithstanding the foregoing, the Company shall have no obligation to register
Registrable Securities pursuant to this Section 2(a) if, based on the current
market prices, the number of Registrable Securities requested to be included in
such registration by the Shareholders would not yield gross proceeds to the
selling Shareholders of at least $15 million.
(b)
Priority on Demand Registrations. Subject to the provisions of this Section 2,
the Company shall not include in any Demand Registration any securities other
than Registrable Securities without: (i) in the case of a Majority Demand
Registration, the written consent of the Shareholders representing at least a
majority of the Registrable Securities to be included in such registration or
(ii) in the case of a Moelis Demand Registration, the written consent of Moelis;
and, if such Demand Registration is an underwritten offering, without the
consent of the managing underwriter(s). If the managing underwriter(s) of the
requested Demand Registration advise the Company, the Shareholders representing
at least a majority of the Registrable Securities proposed to be registered (in
the case of a Majority Demand Registration) and Moelis (in the case of a Moelis
Demand Registration), as applicable, in writing that in their opinion the number
of Registrable Securities proposed to be included in any such registration
exceeds the largest number of securities that can be expected to be sold in such
offering and/or that the number of Registrable Securities proposed to be
included in any such registration would have an adverse effect on the offering,
including the price per share at which the Company's equity securities can be
sold in such offering, the Company shall include in such registration only the
number of Registrable Securities that in the opinion of such managing
underwriter(s) can be sold without adversely affecting the offering; provided,
however, that the number of shares of Registrable Securities to be sold in such
underwriting shall not be reduced unless all other securities are first entirely
excluded from the underwriting. If the number of Registrable Securities that can
be sold is less than the number of Registrable Securities proposed to be
registered, the number of Registrable Securities to be so sold shall be
allocated pro rata among the Shareholders of Registrable Securities that desire
to participate in such registration on the basis of the amount of Registrable
Securities beneficially owned by such Shareholders. If the number of shares that
the Shareholder(s) are allowed to include in a Demand Registration is less than
75% of the number of Registrable Securities that such Shareholder(s) requested
to be included in such Demand Registration due to a reduction by the Company
pursuant to the provisions of this Section 2(b), such Demand Registration shall
not be counted for purposes of the limitations to three registrations set forth
in the second and fourth sentences of Section 2(c) of this Agreement for the
Shareholder(s).

(c)
Restrictions on Demand Registrations. The Company shall not be obligated to
effect more than one (1) Majority Demand Registration within any (i) twelve



5



--------------------------------------------------------------------------------





(12)-month period unless the Company is eligible for S-3 Registration (as
defined below) and (ii) six (6)-month period if the Company is eligible for S-3
Registration. The Company shall not be obligated to effect more than three (3)
Moelis Demand Registrations. The Company shall not be obligated to effect any
Majority Demand Registration within three (3) months after the effective date of
a previous S-3 Registration or a previous registration under which the
Shareholders had piggyback registration rights pursuant to Section 3 hereof
wherein the Shareholders were permitted to register, and actually sold, at least
50% of the Registrable Securities requested to be included therein by such
Shareholders. The Company shall not be obligated to take action to effect any
Majority Demand Registration after the Company has effected three (3) such
registrations pursuant to this Section 2(c) and such registrations have been
declared effective. The Company may postpone or withdraw for up to one hundred
twenty (120) days the filing or the effectiveness of (or suspend the use of) a
Registration Statement for a Demand Registration if (A) based on the reasonable
judgment of the Board, such postponement or withdrawal is necessary in order to
avoid premature disclosure of a matter the Board has determined would not be in
the best interest of the Company to be disclosed at such time or (B) the Company
is pursuing a material financing, material acquisition or other material
corporate transaction; provided that if the Company exercises its right to
withdraw the filing or the effectiveness of a Registration Statement for a
Demand Registration then Moelis, or the Shareholder(s) may withdraw its or their
request for such Demand (and such Demand shall not count against Moelis or such
Shareholder(s), as the case may be). The Company shall provide written notices
to the relevant Shareholders requesting such Demand Registration of (x) any
postponement or withdrawal of the filing or effectiveness of (or suspension of
the use of) a Registration Statement pursuant to this Section 2(c), (y) the
Company's decision to refile or seek effectiveness of such Registration
Statement following such withdrawal or postponement (or suspension) and (z) the
effectiveness of such Registration Statement. The Company may defer the filing
of a particular Registration Statement pursuant to this Section 2(c) only once
during any twelve-month period. The restrictions set forth in this Section 2(c)
shall apply regardless of the form of the Registration Statement containing
Registrable Securities and for the avoidance of doubt shall apply to S-3
Registrations. Notwithstanding anything to the contrary herein, the Company
shall have no obligation to register, file any Registration Statement or take
any other action during any underwriter lock-up period applicable to the
Company's Public Offering to the extent any such action would result in a
violation of such lock-up agreement of the Company.
(d)
Selection of Underwriters. If any of the Registrable Securities covered by a
Majority Demand Registration is to be sold in an underwritten offering, the
managing underwriter(s) to administer the offering shall be selected by
Shareholders representing a majority of the Registrable Securities participating
in such offering, subject to the approval of the Company, which approval shall
not be unreasonably withheld or delayed. If any of the Registrable Securities
covered



6



--------------------------------------------------------------------------------





by a Moelis Demand Registration is to be sold in an underwritten offering, the
managing underwriter(s) to administer the offering shall be selected by Moelis,
subject to the approval of the Company, which approval shall not be unreasonably
withheld or delayed.
(e)
Effective Period of Demand Registrations. If Moelis or any Shareholder(s)
request(s) a Demand Registration pursuant to Section 2(a) above, such Demand
Registration shall not be deemed to have been effected unless such Demand
Registration has been effective for a period equal to ninety (90) days (or three
hundred (300) days in the case of a shelf S-3 Registration Statement) from the
date on which the SEC declares such Demand Registration effective (or if such
Demand Registration is not effective during any period within such ninety (90)
days (or three hundred (300) days in the case of a shelf S-3 Registration
Statement), such ninety (90)-day (or three hundred (300)-day in the case of a
shelf S-3 Registration Statement) period shall be extended by the number of days
during such period when such Demand Registration is not effective), or such
shorter period which shall terminate when all of the Registrable Securities
covered by such Demand Registration have been sold pursuant to such Demand
Registration or otherwise disposed of by Moelis or such Shareholder(s). If the
Company shall withdraw any Demand Registration pursuant to Section 2(c) (a
"Withdrawn Demand Registration"), the Shareholders of the Registrable Securities
remaining unsold and originally covered by such Withdrawn Demand Registration
shall be entitled to a replacement Demand Registration which (subject to the
provisions of this Section 2) the Company shall use its reasonable best efforts
to keep effective for a period commencing on the effective date of such Demand
Registration and ending on the earlier to occur of the date (i) which is ninety
(90) days (or three hundred (300) days in the case of a shelf S-3 Registration
Statement) from the effective date of such Demand Registration and (ii) on which
all of the Registrable Securities covered by such Demand Registration have been
sold or otherwise disposed of by Moelis or such Shareholder(s). Each such
additional Demand Registration otherwise shall be subject to all of the
provisions of this Agreement.


3.    Piggyback Registrations.
(a)
Right to Piggyback. At any time or from time to time following the date of this
Agreement, whenever the Company proposes to register any equity securities under
the Securities Act (other than a Registration Statement (i) relating to shares
issuable upon exercise of employee share options or in connection with any
employee benefit, equity incentive or similar plan of the Company or (ii) in
connection with any merger, consolidation, business combination, scheme of
arrangement or amalgamation by the Company or any Affiliate of the Company or
the acquisition by the Company or any such Affiliate of the shares or the assets
of any other Person or other registration statement on Form S-4 (clauses (i) and
(ii) are referred to as "Permitted Offerings")) for purposes of a Public
Offering of



7



--------------------------------------------------------------------------------





such shares for its own account, and the registration form to be used may be
used for any registration of Registrable Securities (a "Piggyback
Registration"), the Company shall give prompt written notice to all Shareholders
of its intention to effect such a registration and, subject to Section 3(b) and
Section 3(c) hereof, shall include in such registration all Registrable
Securities with respect to which the Company has received written requests for
inclusion therein within fifteen (15) days after the receipt of the Company's
written notice; provided that any participation in such Public Offering shall be
on terms not less favorable, taken as a whole, than the Company's participation
therein. The Company may postpone or withdraw the filing or the effectiveness of
a Piggyback Registration at any time in its discretion.
(b)
Priority on Primary Registrations. If a Piggyback Registration is an
underwritten primary registration on behalf of the Company, and the managing
underwriter(s) advise the Company in writing that in their opinion the number of
securities requested to be included in such registration exceeds the largest
number that can be sold in such offering and/or that the number of Registrable
Securities proposed to be included in any such registration would have an
adverse effect on the offering, including the price per share at which the
Company's equity securities can be sold in such offering, the Company shall
include in such registration (i) first, the securities the Company proposes to
sell, (ii) second, the Registrable Securities requested to be included therein
by the Shareholders, pro rata among the Shareholders of such Registrable
Securities on the basis of the number of Registrable Securities requested to be
registered by such Shareholders and (iii) third, other securities requested to
be included in such registration pro rata among the holders of such securities
on the basis of the number of shares requested to be registered by such holders
or as such holders may otherwise agree in writing.

(c)
Priority on Secondary Registrations. If a Piggyback Registration is an
underwritten secondary registration on behalf of a holder of the Company's
securities other than Registrable Securities, and the managing underwriter(s)
advise the Company in writing that in their opinion the number of securities
requested to be included in such registration exceeds the largest number that
can be sold in such offering and/or that the number of Registrable Securities
proposed to be included in any such registration would have an adverse effect on
the offering, including the price per share at which the Company's equity
securities can be sold in such offering, the Company shall include in such
registration (i) first, the securities requested to be included therein by the
holders requesting such registration, together with the Registrable Securities
requested to be included therein by the Shareholders, pro rata among (A) the
holders of securities requesting such registration and (B) the Shareholders of
such Registrable Securities, in each case, on the basis of the number of
Registrable Securities requested to be registered by such Shareholders or
holders of securities, as applicable, (ii) second, securities the Company
proposes to sell and (iii) third, other securities requested to be included in
such registration pro rata among the



8



--------------------------------------------------------------------------------





holders of such securities on the basis of the number of shares requested to be
registered by such holders or as such holders may otherwise agree in writing.
(d)
Selection of Underwriters. If any Piggyback Registration is a primary
underwritten offering, the Company shall have the right to select the managing
underwriter(s) to administer any such offering.

(e)
Other Jurisdictions. If the Company at any time proposes to effect a Public
Offering in a jurisdiction other than the United States of any of its shares or
any options, warrants or other rights to acquire, or securities convertible into
or exchangeable for, its shares (other than a Public Offering relating to a
Permitted Offering), the Company and the Shareholders will have the rights and
be subject to the obligations agreed in this Section 3 to the extent and where
applicable.


4.    S-3 Registration. At any time that the Company is eligible to use Form
S-3, the Company shall use its reasonable best efforts to register under the
Securities Act on Form S-3 (an "S-3 Registration"), for Public Offering such
number of Registrable Securities as shall be held by Moelis at such time and any
additional number of Registrable Securities as any Shareholder requests in
writing that are held by such Shareholder in accordance with the method of
disposition specified in such written notice, provided that the Company shall
not be obligated to effect more than two Public Offerings on an underwritten
basis that are initiated by Moelis within any twelve (12)-month period. Whenever
the Company is required pursuant to this Section 4 to use its reasonable best
efforts to effect the registration of Registrable Securities, each of the
procedures and requirements of Section 2 (including but not limited to the
requirement that the Company notify all Shareholders from whom notice has not
been received and provide them with the opportunity to participate in the
offering and the postponement, withdrawal and suspension provisions) shall apply
to such registration. The Company will use its reasonable best efforts to
qualify for Form S-3 registration or a similar short-form registration.
Notwithstanding anything to the contrary contained in this Agreement, an S-3
Registration that is initiated by Moelis under this Section 4 shall not
constitute a Moelis Demand Registration for purposes of the limitation set forth
in the second sentence of Section 2(c). Notwithstanding the foregoing, the
Company shall have no obligation to effect any underwritten offering pursuant to
this Section 4 if, based on the current market prices, the number of Registrable
Securities requested to be included in such offering by the Shareholders would
not yield gross proceeds to the selling Shareholders of at least $15 million.

5.    Lock-Up Agreements.
(a)
Each Shareholder agrees, for the benefit of the managing underwriter(s), not to
effect any sale or distribution, including any private placement or any sale
pursuant to Rule 144 under the Securities Act of any Registrable Securities, and
not to effect any such sale or distribution of any other equity security of the
Company or of any security convertible or redeemable into or exchangeable or
exercisable for any equity security of the Company during the five (5) days
prior to, and during a period not to exceed ninety (90) days following an
offering that occurs within eighteen (18) months following the date hereof,
after the effective



9



--------------------------------------------------------------------------------





date of any Registration Statement filed pursuant to this Agreement in
connection with an underwritten offering, without the consent of the managing
underwriter(s) of such offering, except as part of such registration, if
permitted (provided that all Shareholders are subject to the same restrictions
and if any Shareholder is released from such restriction all other Shareholders
shall be so released and the Company notifies each Shareholder of such
registration at least two (2) Business Days prior to the beginning of the five
(5) day period referred to above. Each Shareholder agrees that it will enter
into any agreement reasonably requested by the managing underwriter(s) of any
such underwritten offering to confirm its agreement set forth in the preceding
sentence.
(b)
The Company agrees (i) that if any registration of Registrable Securities shall
be in connection with an underwritten offering, not to effect any public sale or
distribution of any of its equity securities or of any security convertible or
redeemable into or exchangeable or exercisable for any equity security of the
Company (other than any such sale or distribution of such securities in
connection with any Permitted Offering) during the five (5) days prior to, and
during a period not to exceed ninety (90) days following an offering that occurs
within eighteen (18) months following the date hereof, after the effective date
of any Registration Statement filed pursuant to this Agreement in connection
with an underwritten offering, without the consent of the managing
underwriter(s) of such offering and (ii) that any agreement entered into after
the date hereof pursuant to which the Company issues or agrees to issue any
privately placed shares of Common Stock or equity securities convertible into
shares of Common Stock shall contain a provision under which the holders of such
securities agree not to effect any public sale or distribution of any such
securities during the period and in the manner referred to in the foregoing
clause (i), including any private placement and any sale pursuant to Rule 144
under the Securities Act, except as part of such registration, if permitted, or
substantially similar provisions


6.    Registration Procedures.
(a)
Whenever the Shareholders request that any Registrable Securities be registered
with the SEC pursuant to this Agreement, the Company shall use its reasonable
best efforts to effect the registration and the sale of such Registrable
Securities in accordance with the intended methods of disposition thereof, and
pursuant thereto the Company shall:

(i)
prepare and file with the SEC a Registration Statement with respect to such
Registrable Securities as soon as practicable, but in any event within sixty
(60) days of written request from a Shareholder, and use its reasonable best
efforts to cause such Registration Statement to become effective as soon as
practicable thereafter; and before filing a Registration Statement or Prospectus
or any amendments or supplements thereto, furnish to the Shareholders of
Registrable Securities covered by such



10



--------------------------------------------------------------------------------





Registration Statement and the underwriter or underwriters, if any, copies of
all such documents proposed to be filed, including documents incorporated by
reference in the Prospectus and, if reasonably requested by such Shareholders,
the exhibits incorporated by reference, and such Shareholders shall have the
reasonable opportunity to object to any information pertaining to such
Shareholders that is contained therein and the Company will make the corrections
reasonably requested by such Shareholders with respect to such information prior
to filing any Registration Statement or Prospectus;
(ii)
prepare and file with the SEC such amendments and supplements to such
Registration Statement and the Prospectus used in connection therewith as may be
necessary to keep such Registration Statement effective for a period of not less
than ninety (90) days (or three hundred (300) days in the case of a shelf S-3
Registration Statement), in the case of a Demand Registration, or such shorter
period as is necessary to complete the distribution of the securities covered by
such Registration Statement and comply with the provisions of the Securities Act
with respect to the disposition of all securities covered by such Registration
Statement during such period in accordance with the intended methods of
disposition by the sellers thereof set forth in such Registration Statement;

(iii)
furnish the number of copies of such Registration Statement and the Prospectus
included in such Registration Statement (including each preliminary Prospectus
and each amendment and supplement thereto) as reasonably required by each seller
of Registrable Securities under such Registration Statement, and such other
documents as each seller may reasonably request in writing in order to
facilitate the disposition of Registrable Securities owned by each seller;
provided, however, that the Company shall have no obligation to furnish copies
of a final prospectus if the conditions of Rule 172(c) under the Securities Act
are satisfied by the Company;

(iv)
use its reasonable best efforts to register or qualify such Registrable
Securities under such other securities or "blue sky" laws of such jurisdictions
as any seller reasonably requests in writing and do any and all other acts and
things that may be reasonably necessary or advisable to enable such seller to
consummate the disposition in such jurisdictions of the Registrable Securities
owned by such seller; provided that the Company will not be required to (A)
qualify generally to do business in any jurisdiction where it would not
otherwise be required to qualify but for this clause (iv), (B) subject itself to
taxation in any such jurisdiction or (C) consent to general service of process
in any such jurisdiction;



11



--------------------------------------------------------------------------------





(v)
promptly notify each seller of such Registrable Securities, at any time when a
Prospectus relating thereto is required to be delivered under the Securities
Act, of the occurrence of any event as a result of which the Prospectus included
in such Registration Statement contains an untrue statement of a material fact
or omits to state a material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading, and, at the request of any such seller, the Company shall
prepare a supplement to such Prospectus so that, as thereafter delivered to the
purchasers of such Registrable Securities, such Prospectus shall not contain an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading;

(vi)
in the case of an underwritten offering, enter into such customary agreements
(including underwriting agreements in customary form and containing customary
indemnification provisions in favor of the underwriters) and take all such other
actions as the Shareholders representing a majority of the Registrable
Securities being sold or the underwriters reasonably request in order to
expedite or facilitate the disposition of such Registrable Securities (including
making members of senior management of the Company reasonably available to
participate in, and cause them to reasonably cooperate with the underwriters in
connection with, "road-show" and other customary marketing activities ) and
cause to be delivered to the underwriters and the sellers, if any, opinions of
counsel to the Company in customary form, covering such matters as are
customarily covered by opinions for an underwritten offering as the underwriters
may reasonably request and addressed to the underwriters and the sellers;

(vii)
make available for inspection by a seller of Registrable Securities pursuant to
a Registration Statement hereunder, any underwriter participating in any
disposition pursuant to such Registration Statement, and any attorney,
accountant or other agent retained on behalf of such seller or underwriter, all
material financial and other records, material corporate documents and material
properties of the Company, and cause the Company's officers, directors,
employees and independent accountants to supply all information reasonably
requested by any such seller representative, underwriter, attorney, accountant
or agent in connection with such Registration Statement;

(viii)
use its reasonable best efforts to cause all such Registrable Securities to be
listed or quoted on each securities exchange or automated interdealer quotation
system on which securities of the same class issued by the Company are then
listed or quoted;



12



--------------------------------------------------------------------------------





(ix)
provide a transfer agent and registrar for all such Registrable Securities not
later than the effective date of such Registration Statement;

(x)
if requested, cause to be delivered, immediately prior to the effectiveness of
the Registration Statement (and, in the case of an underwritten offering, at the
time of delivery of any Registrable Securities sold pursuant thereto), letters
from the Company's independent certified public accountants (and the independent
certified public accountants for any other acquired company or business whose
financial statements are required to be included in such Registration Statement
in accordance with the applicable requirements of Regulation S-X) addressed to
the underwriters stating that such accountants are independent public
accountants or an independent registered public accounting firm within the
meaning of the Securities Act and the applicable rules and regulations adopted
by the SEC thereunder and, to the extent applicable, the PCAOB, and otherwise in
customary form and covering such financial and accounting matters as are
customarily covered by letters of the independent certified public accountants
delivered in connection with primary or secondary underwritten offerings, as the
case may be;

(xi)
make generally available to Shareholders a consolidated earnings statement
(which need not be audited) for the twelve (12) months beginning after the
effective date of a Registration Statement as soon as reasonably practicable
after the end of such period, which earnings statement shall satisfy the
requirements of an earnings statement under Section 11(a) of the Securities Act;

(xii)
promptly notify each seller of Registrable Securities and the underwriter or
underwriters, if any:

(1)
when the Registration Statement, any pre-effective amendment, the Prospectus or
any Prospectus supplement or post-effective amendment to the Registration
Statement has been filed and, with respect to the Registration Statement or any
post-effective amendment, when the same has become effective;

(2)
of any written request by the SEC for amendments or supplements to the
Registration Statement or Prospectus;

(3)
of the notification to the Company by the SEC of its initiation of any
proceeding with respect to the issuance by the SEC of any stop order suspending
the effectiveness of the Registration Statement; and

(4)
of the receipt by the Company of any notification with respect to the suspension
of the qualification of any Registrable Securities for



13



--------------------------------------------------------------------------------





sale under the applicable securities or "blue sky" laws of any jurisdiction; and
(xiii)
use its reasonable best efforts to obtain as soon as practicable the lifting of
any stop order that might be issued suspending the effectiveness of such
Registration Statement.

(b)
The Company shall make available to each Shareholder whose Registrable
Securities is included in a Registration Statement (i) promptly after the same
is prepared and publicly distributed, filed with the SEC, or received by the
Company, one (1) copy of each Registration Statement and any amendment thereto
and each Preliminary Prospectus and Prospectus and each supplement thereto. The
Company will promptly notify each such Shareholder by facsimile of the
effectiveness of each Registration Statement or any post-effective amendment.
The Company will promptly respond to any and all comments received from the SEC,
with a view towards causing each Registration Statement or any amendment thereto
to be declared effective by the SEC as soon as practicable and shall file an
acceleration request as soon as practicable following the resolution or
clearance of all SEC comments or, if applicable, following notification by the
SEC that any such Registration Statement or any amendment thereto will not be
subject to review.

(c)
At all times after the Company has filed a Registration Statement with the SEC
pursuant to the requirements of either the Securities Act or the Exchange Act,
the Company shall file all reports required to be filed by it under the
Securities Act and the Exchange Act and the rules and regulations adopted by the
SEC thereunder, all to the extent required to enable such Shareholders to be
eligible to sell Registrable Securities pursuant to Rule 144 under the
Securities Act.

(d)
The Company may require each seller of Registrable Securities as to which any
registration is being effected to furnish to the Company any information
regarding such seller and the distribution of such securities as the Company may
from time to time reasonably request in writing in connection with such
registration. The Company's obligations to a Shareholder under this Agreement
shall be subject to the compliance by such Shareholder with the terms and
conditions applicable to such Shareholder under this Agreement.

(e)
Each seller of Registrable Securities agrees that, upon written notice by the
Company of the happening of any event as a result of which the Prospectus
included in such Registration Statement contains an untrue statement of a
material fact or omits to state a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading, such seller will forthwith discontinue
disposition of Registrable Securities for a reasonable length of time not to
exceed sixty (60) days until such seller is advised in writing by the Company
that the use of the Prospectus may be resumed and is furnished with a
supplemented Prospectus as



14



--------------------------------------------------------------------------------





contemplated by Section 6(b) hereof, and, if so directed by the Company, such
seller will promptly deliver to the Company (at the Company's expense) all
copies, other than permanent file copies then in such seller's possession which
shall not be disseminated or made available to any Person, of the Prospectus
covering such Registrable Securities current at the time of receipt of such
notice; provided, however, that such postponement of sales of Registrable
Securities by the Shareholders shall not exceed ninety (90) days in the
aggregate in any twelve (12)-month period. If the Company shall give any written
notice to suspend the disposition of Registrable Securities pursuant to a
Prospectus, the Company shall extend the period of time during which the Company
is required to maintain the Registration Statement effective pursuant to this
Agreement by the number of days during the period from and including the date of
the giving of such notice to and including the date such seller either is
advised by the Company in writing that the use of the Prospectus may be resumed
or receives the copies of the supplemented Prospectus contemplated by Section
6(a)(iii) and Section 6(b) hereof.

7.    Registration Expenses.
(a)
All expenses incident to the Company's performance of or compliance with this
Agreement, including, all registration and filing fees, fees and expenses of
compliance with securities or "blue sky" laws, listing application fees,
printing expenses, transfer agent's and registrar's fees, costs of distributing
Prospectuses in preliminary and final form as well as any supplements thereto,
and fees and disbursements of counsel for the Company and all independent
certified public accountants and other Persons retained by the Company (all such
expenses being herein called "Registration Expenses") (but not including any
underwriting discounts or commissions or transfer taxes attributable to the sale
or disposition of Registrable Securities), shall be borne by the Company. In
addition, the Company shall pay its internal expenses (including all salaries
and expenses of its officers and employees performing legal or accounting
duties), the expense of any annual audit or quarterly review, the expense of any
liability insurance and the expenses and fees for listing or quoting the
securities to be registered on each securities exchange or automated interdealer
quotation system on which they are to be listed or quoted.

(b)
In connection with each Demand Registration, S-3 Registration or Piggyback
Registration initiated hereunder, the Company shall reimburse the Shareholders
covered by such registration or sale for the reasonable fees and disbursements
of one (1) law firm to represent all Shareholders participating in such
registration or sale chosen by: (i) in the case of a Majority Demand
Registration, the Shareholders holding a majority of the Registrable Securities
included in such registration or sale; or (ii) in the case of a Moelis Demand
Registration or an S-3 Registration initiated by Moelis, Moelis.



15



--------------------------------------------------------------------------------





(c)
The obligation of the Company to bear the Registration Expenses and to reimburse
the Shareholders for the expenses described in Section 7(b) hereof shall apply
irrespective of whether a registration, once properly demanded, if applicable,
becomes effective, is withdrawn or suspended, is converted to another form of
registration and irrespective of when any of the foregoing shall occur;
provided, however, that Registration Expenses and the fees and disbursements
reimbursed by the Company under Section 7(b) hereof for any Registration
Statement withdrawn solely at the request of a Shareholder(s) (unless withdrawn
following postponement of filing by the Company in accordance with Section
2(c)(A) or Section 2(c)(B) hereof or due to adverse market conditions) or any
supplements or amendments to a Registration Statement or Prospectus resulting
from a misstatement furnished to or on behalf of the Company by or on behalf of
a Shareholder shall be borne by such Shareholder; provided that, for the
avoidance of doubt, if a Registration Statement is withdrawn solely at the
request of a Shareholder due to adverse market conditions, such Registration
Statement shall count as a Demand Registration for purposes of Section 2(c)
hereof.


8.    Indemnification.
(a)
In connection with any Registration Statement in which a Shareholder of
Registrable Securities is participating, the Company shall in consideration of
the agreements of the Shareholders contained herein, the Company shall agree
that in the event of any registration under the Securities Act pursuant to this
Agreement, the Company shall indemnify and hold harmless, to the fullest extent
permitted by applicable law, each Shareholder, and the respective directors,
officers, members, general partners, limited partners, employees, agents and
representatives of each Shareholder, each Person who controls each such
Shareholder (within the meaning of Section 15 of the Securities Act and Section
20 of the Exchange Act) and the directors, officers, members, general partners,
limited partners, employees, agents and representatives of each such controlling
Person (collectively, the "Shareholder Indemnified Persons") from and against
any and all losses, claims, damages, liabilities (joint or several), costs
(including attorney's fees and disbursements), and expenses, including amounts
paid in settlement (collectively, "Losses"), without duplication, (i) in
connection with, arising out of or based upon any untrue or alleged untrue
statement of a material fact contained in any Registration Statement, Prospectus
or Preliminary Prospectus or any amendment thereof or supplement thereto or any
omission or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein (in the case of a Prospectus, in light
of the circumstances under which they were made) not misleading, except (A) to
the extent that such untrue statement or alleged untrue statement or omission or
alleged omission has been made in reliance upon and in conformity with
information furnished in writing to or on behalf of the Company by or on behalf
of such Shareholder expressly for use therein, (B) if it was caused by the
Shareholder's failure to deliver to the Shareholder's immediate purchaser a copy
of the Registration Statement,



16



--------------------------------------------------------------------------------





Preliminary Prospectus or Prospectus (if the same was required by applicable law
to be so delivered) after the Company has furnished the Shareholder with a
sufficient number of copies of the same or (C) if it arises out of or is based
upon offers or sales by the Shareholder "by means of" (as defined in Rule 159A
under the Securities Act) a "free writing prospectus" (as defined in Rule 405
under the Securities Act) that was not authorized in writing by the Company, or
(ii) any violation or alleged violation by the Company of any United States
federal, state or common law rule or regulation applicable to the Company. The
Company shall reimburse each such Shareholder Indemnified Person for any
out-of-pocket legal or any other expenses actually and reasonably incurred by it
in connection with investigating or defending such Losses.
(b)
In connection with any Registration Statement in which a Shareholder is
participating, each such Shareholder shall indemnify and hold harmless, to the
fullest extent permitted by applicable law, the Company, and the respective
directors, officers, members, general partners, limited partners, employees,
agents and representatives of the Company, each Person who controls the Company
and (within the meaning of Section 15 of the Securities Act and Section 20 of
the Exchange Act) and the directors, officers, members, general partners,
limited partners, employees, agents and representatives of each such controlling
Person (collectively, the "Company Indemnified Persons") from and against any
and all Losses, without duplication, in connection with, arising out of or based
upon (i) any untrue or alleged untrue statement of a material fact contained in
the Registration Statement, Preliminary Prospectus or Prospectus or any omission
or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein (in the case of a Prospectus, in light
of the circumstances under which they were made) not misleading, but only to the
extent that such untrue statement or alleged untrue statement or omission or
alleged omission has been made in reliance upon and in conformity with
information furnished in writing to the Company by or on behalf of such
Shareholder expressly for use therein, (ii) such Shareholder's failure to
deliver to its immediate purchaser a copy of the Registration Statement,
Preliminary Prospectus or Prospectus (if the same was required by applicable law
to be so delivered by such Shareholder) after the Company has furnished the
Shareholder with a sufficient number of copies of the same or (iii) offers or
sales by the Shareholder "by means of" (as defined in Rule 159A under the
Securities Act) a "free writing prospectus" (as defined in Rule 405 under the
Securities Act ) that was not authorized in writing by the Company; provided,
however, that the obligation to indemnify and hold harmless shall be several,
not joint and several, among such Shareholders and the liability of each such
Shareholder shall be in proportion to and limited to the gross proceeds received
by such Shareholder from the sale of Registrable Securities pursuant to such
Registration Statement. Such Shareholder shall reimburse each such Company
Indemnified Person for any out-of-pocket legal or any other expenses actually
and reasonably incurred by it in connection with investigating or defending such
Losses.



17



--------------------------------------------------------------------------------





(c)
Each Indemnified Person shall give prompt written notice to the party or parties
from which indemnity is sought (the "Indemnifying Party") of the commencement of
any action or proceeding (including any governmental investigation)
(collectively, a "Proceeding") with respect to which such Indemnified Person
seeks indemnification or contribution pursuant hereto; provided, however, that
the failure so to notify the Indemnifying Party shall not relieve the
Indemnifying Party from any obligation or liability hereunder, except to the
extent the Indemnifying Party was prejudiced by such failure. The Indemnifying
Party shall have the right, exercisable by giving written notice to an
Indemnified Person within twenty (20) days after receipt of written notice from
such Indemnified Person of such Proceeding, to assume, at the Indemnifying
Party's expense, the defense of such Proceeding, with counsel reasonably
satisfactory to such Indemnified Person and shall pay as incurred the fees and
disbursements of such counsel related to such Proceeding; provided, however,
that an Indemnified Person or Indemnified Persons (if more than one Indemnified
Person is named any Proceeding) shall have the right to employ separate counsel
in any such Proceeding and to participate in the defense thereof, but the fees
and expenses of such counsel shall be at the expense of the Indemnified Person
or Indemnified Persons. Whether or not such defense is assumed by the
Indemnifying Party, such Indemnifying Party or Indemnified Person or Indemnified
Persons will not be subject to any obligation or liability for any settlement
made without its or their written consent, which settlement shall include as an
unconditional term thereof the giving by the claimant or plaintiff to such
Indemnified Person an irrevocable release from all liability in respect of such
claim or litigation.

(d)
The indemnification provided for under this Agreement shall remain in full force
and effect regardless of any investigation made by or on behalf of the
Indemnified Person and shall survive the transfer of Registrable Securities.

(e)
If the indemnification provided for in this Section 8 is unavailable to an
Indemnified Person or is insufficient to hold such Indemnified Person harmless
for any Losses in respect to which this Section 8 would otherwise apply by its
terms, then, in lieu of the amount paid or payable under Section 8(a) or Section
8(b) hereof, as applicable, the Indemnifying Party and the Indemnified Person,
shall contribute to the aggregate Losses (i) in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party on the one
hand, and the Indemnified Person on the other hand, with respect to the
statements or omissions which resulted in such Losses, as well as any other
relevant equitable considerations. The relative fault of the Indemnifying Party
on the one hand, and the Indemnified Person on the other hand, shall be
determined by reference to, among other things, whether the untrue statement or
alleged untrue statement of a material fact or the omission or alleged omission
to state a material fact relates to information supplied by or on behalf of the
Indemnifying Party or by or on behalf of the Indemnified Person, and by the
parties' relative intent, knowledge, access to



18



--------------------------------------------------------------------------------





information and opportunity to correct or prevent such statement or omission.
The parties hereto agree that it would not be just or equitable if the
contribution pursuant to this Section 8(e) were to be determined solely by pro
rata allocation or by any other method of allocation that does not take into
account such equitable considerations. In no event shall the liability of an
Indemnifying Party under this Section 8(e) be greater in amount than such Person
would have been obligated to pay by way of indemnification if the
indemnification provided for under Section 8(a) or Section 8(b) hereof, as
applicable, had been available under the circumstances. No Person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who was not
guilty of fraudulent misrepresentation. A Shareholder's obligation to contribute
pursuant to this Section 8(e) shall be in proportion to and limited to the gross
proceeds received by such Shareholder from the sale of Registrable Securities
pursuant to such Registration Statement.

9.    Participation in Underwritten Registrations. Notwithstanding anything in
this Agreement to the contrary, no Person may participate in any registration
hereunder that is underwritten unless such Person (a) agrees to sell such
Person's securities on the basis provided in any underwriting arrangements not
inconsistent with the terms of this Agreement approved by the Person or Persons
entitled hereunder to approve such arrangements and (b) completes and executes
all questionnaires, powers of attorney, indemnities, underwriting agreements and
other documents required under the terms of such underwriting arrangements;
provided that a Shareholder shall only be required to make customary
representations or warranties to the Company or the underwriters (including
representations and warranties regarding such Shareholder and such Shareholder's
intended method of distribution) and to undertake only customary indemnification
obligations to the underwriters with respect thereto.

10.    Expenses. Except as otherwise expressly provided for herein, all costs,
fees and expenses incurred in connection with this Agreement and the
transactions contemplated hereby shall be borne by the party incurring such
costs and expenses.

11.    Aggregation of Stock. All Registrable Securities held by or acquired by
any Affiliate(s) of a Shareholder will be aggregated together for the purpose of
determining the availability of any rights under this Agreement.

12.    Entire Agreement. This Agreement and the schedules, exhibits and annexes
attached thereto set forth all of the promises, agreements, conditions,
understandings and covenants between and among the parties hereto with respect
to the subject matter referred to herein. Any and all prior agreements with
respect to such subject matter are hereby revoked. This Agreement and the
schedules, exhibits and annexes attached thereto are, and are intended to be, an
integration of any and all prior agreements or understandings, oral or written,
with respect to such subject matter. Upon execution of this Agreement, this
Agreement shall amend and restate the 2010 Registration Rights Agreement in its
entirety and the rights and obligations of the parties under the 2010
Registration Agreement shall be subsumed within and be governed by this
Agreement.


19



--------------------------------------------------------------------------------






13.    Governing Law; Venue; Service of Process. This Agreement shall be
governed, construed and enforced in accordance with the laws of the State of New
York, without reference to any principles of conflicts of law thereof, except
New York General Obligation Law Section 5-1401. Each party to this Agreement, by
its execution hereof, hereby (a) irrevocably submits to the exclusive
jurisdiction of the state courts of the State of New York or the United States
District Court located in the Southern District of the State of New York for the
purpose of any litigation or proceeding between and among the parties hereto
arising in whole or in part under or in connection with this Agreement, (b)
waives to the extent not prohibited by applicable law, and agrees not to assert,
by way of motion, as a defense or otherwise, in any such litigation or
proceeding, any claim that it is not subject personally to the jurisdiction of
the above-named courts, that its property is exempt or immune from attachment or
execution, that any such litigation or proceeding brought in one of the
above-named courts should be dismissed on grounds of forum non conveniens,
should be transferred or removed to any court other than one of the above-named
courts, or should be stayed by reason of the pendency of some other proceeding
in any other court other than one of the above-named courts, or that this
Agreement or the subject matter hereof may not be enforced in or by such court
and (c) agrees not to commence any such litigation or any other type of
proceeding or action other than before one of the above-named courts.
Notwithstanding the previous sentence a party may commence any litigation or
proceeding in a court other than the above-named courts solely for the purpose
of enforcing an order, judgment or writ issued by one of the above-named courts.
Each party agrees that for any litigation or proceeding between or among the
parties hereto arising in whole or in part under or in connection with this
Agreement, such party will bring litigation or a proceeding only in the Borough
of Manhattan. Each party hereto further waives any claim and will not assert
that venue should properly lie in any other location within the selected
jurisdiction. Each party hereto hereby (i) agrees that service of process made
by registered or certified mail, return receipt requested, at its address
specified pursuant to Section 15 hereof, will constitute good and valid service
of process in any such litigation or proceeding and (ii) waives and agrees not
to assert (by way of motion, as a defense, or otherwise) in any such litigation
or proceeding any claim that service of process made in accordance with clause
(i) above does not constitute good and valid service of process.

14.    Successors and Assignees; Assignment. This Agreement shall be binding
upon and inure to the benefit of the parties hereto and to their respective
heirs, legal representatives, successors, permitted transferees and permitted
assignees and this Agreement shall not inure to the benefit of or be enforceable
by any other Person. Such successor or assign shall not be entitled to such
rights unless the successor or assign, unless already a Shareholder hereunder,
shall have executed and delivered to the Company a joinder providing that such
Person shall be bound by and shall fully comply with the terms of this Agreement
(which shall also be executed by the Company) promptly following the acquisition
of such Registrable Securities, in which event such successor or assign shall be
deemed a Shareholder for purposes of this Agreement. Neither this Agreement nor
any obligation hereunder may be assigned without the prior written consent of
the Company and the party proposing such assignment, including by operation of
law. Notwithstanding the foregoing, nothing contained in this Section 14 shall
have any effect on (a) any other provision of this Agreement that contemplates
or requires that any transferee or assignee of the parties hereto be required to
be bound by any obligation hereunder and (b) any of


20



--------------------------------------------------------------------------------





the rights of a Shareholder of any of the Registrable Securities as such.
Notwithstanding the foregoing, Moelis may only assign its rights under the
Moelis Demand Registration in connection with an assignment or other transfer of
(i) Registrable Securities to an Affiliate of any Moelis entity, (ii) all of its
Registrable Securities or (iii) Registrable Securities representing 5% or more
of the then outstanding shares of Common Stock.

15.    Notices. All notices, requests, demands and other communications made
under or by reason of the provisions of this Agreement shall be in writing and
shall be given by hand delivery, certified or registered mail, return receipt
requested, facsimile, e-mail or internationally recognized courier to the
recipient party at such address, facsimile number or e-mail address as shall be
submitted to the Company in writing. Any such notice, request, demand or other
communication shall be deemed given: (a) at the time personally delivered to the
recipient with receipt acknowledged in writing, if delivered by hand; (b) at the
time received by the recipient, if sent by certified or registered mail, return
receipt requested; (c) upon issuance by the transmitting machine of a
confirmation slip that the number of pages constituting the notice has been
transmitted by facsimile without error and confirmed telephonically, if sent by
facsimile; (d) upon confirmation by return e-mail from the recipient of its
receipt of the e-mail, if sent by e-mail; and (e) at 5:00 p.m., local time, on
the third Business Day after timely delivery to the courier, if sent by courier
specifying delivery on or before the third-Business Day after delivery to the
courier and signature of recipient required. Notwithstanding the foregoing, if
any such notice, request, demand or other communication shall be given under
both clause (c) and clause (d), such delivery shall be valid for all purposes of
this Agreement notwithstanding that such receipt has not been confirmed
telephonically in the case of clause (c) or has not been confirmed by return
e-mail in the case of clause (d).

16.    Modifications; No Implied Waiver. The provisions of this Agreement,
including the provisions of this sentence, may not be terminated, amended,
modified or supplemented, and waivers or consents to departures from the
provisions hereof may not be given, without the prior written consent of
Shareholders representing at least a majority of then outstanding Registrable
Securities; provided, however, that without a Shareholder's written consent no
such termination, amendment, modification, supplement, waiver or consent shall
(a) adversely affect such Shareholder's rights and protections hereunder in a
discriminatory manner or (b) result in such Shareholder incurring a material
financial obligation (or materially increasing an existing material financial
obligation) hereunder that it was not responsible for immediately prior to the
effectiveness of such termination, amendment, modification, supplement, waiver
or consent; provided, further, that in order to adversely amend the foregoing
proviso or Section 2(a) hereof, all Shareholders of the outstanding Registrable
Securities at the time and the Board must consent in writing; provided that the
Company shall be permitted to grant immaterial waivers hereunder without the
consent of any of the Shareholders; provided, further, that without the prior
written consent of Moelis no such termination, amendment, modification,
supplement, waiver or consent shall affect any of Moelis' rights, protections or
obligations hereunder in any manner. The failure of any party at any time to
insist upon, or any delay by any party at any time to insist upon, strict
performance of any condition, promise, agreement or understanding set forth
herein shall not be construed as a waiver or relinquishment of the right to
insist upon strict performance of the same condition, promise, agreement or
understanding at a future time.


21



--------------------------------------------------------------------------------






17.    Severability. The holding of any provision of this Agreement to be
invalid or unenforceable by a court of competent jurisdiction shall not affect
any other provision of this Agreement, which shall remain in full force and
effect.

18.    Headings. The headings and other captions in this Agreement are for
convenience and reference only and shall not be used in interpreting, construing
or enforcing any provision of this Agreement.

19.    Counterparts. This Agreement may be executed in one or more counterparts,
which may be by facsimile, each of which shall be deemed an original, but all of
which shall together constitute one and the same instrument.

20.    Construction; Interpretation. The parties hereto have participated
jointly in the negotiation and drafting of this Agreement. In the event an
ambiguity or question of intent or interpretation arises, this Agreement will be
construed as if drafted jointly by the parties hereto and no presumption or
burden of proof will arise favoring or disfavoring any party by virtue of the
authorship of any of the provisions of this Agreement. The parties intend that
each representation, warranty, covenant, obligation, agreement and condition
contained herein will have independent significance. The phrases "the date of
this Agreement," "the date hereof" and terms of similar import, shall be deemed
to refer to the date set forth in the first paragraph of this Agreement. The
words "hereof," "herein," "hereby" and other words of similar import refer to
this Agreement as a whole unless otherwise indicated. Whenever the words
"include," "includes" or "including" are used in this Agreement, they shall be
deemed to be followed by the words "without limitation." All references in this
Agreement to "$" are to United States currency. All references in this Agreement
to "Form S-3" shall include any successor form thereto. Whenever the singular is
used herein, the same shall include the plural, and whenever the plural is used
herein, the same shall include the singular, where appropriate. A reference to
the male gender shall be deemed to be a reference to the female gender and vice
versa. Whenever the last day for the exercise of any right or the discharge of
any duty under this Agreement falls on other than a Business Day, the party
having such right or duty shall have until the next Business Day to exercise
such right or discharge such duty. Unless otherwise indicated, the word "day"
shall be interpreted as a calendar day. For purposes of this Agreement, the
Company may deem and treat the registered holder of Registrable Securities as
the Shareholder and absolute owner thereof, and the Company shall not be
affected by any notice to the contrary.

21.    No Inconsistent Agreement. No Shareholder shall enter into, or remain a
party to, any agreement with respect to, or that is implicated by, the
Registrable Securities beneficially owned or held of record by such Shareholder
that is inconsistent with the rights granted to, or agreements between or among,
the Shareholders and the Company in this Agreement or otherwise conflicts with
the provisions hereof. The Company has not entered into nor will it enter into,
or remain a party to, any agreement with respect to, or that is implicated by,
the Registrable Securities beneficially owned or held of record by the
Shareholders that is inconsistent with the rights granted to, or agreements
between and among, the Company and the Shareholders in this Agreement or
otherwise conflicts with the provisions hereof, except with the


22



--------------------------------------------------------------------------------





prior written consent of Shareholders representing at least a majority of then
outstanding Registrable Securities.

22.    No Joint Venture, Etc. The entering into of this Agreement and the
performance by any party hereto of the matters contemplated hereby shall not be
deemed to create a partnership, limited liability company, joint venture, or
principal/agency relationship between or among the parties hereto.

23.    Specific Performance. The parties hereto agree that legal remedies may be
inadequate to enforce the provisions of this Agreement and that equitable
relief, including specific performance and injunctive relief, may be used to
enforce the provisions of this Agreement.

24.    Securities Law Acknowledgment. Each Shareholder acknowledges and agrees
that such Shareholder may receive material non-public information in connection
with the matters contemplated by this Agreement, and further that such
Shareholder is aware that the United States securities laws impose restrictions
on purchasing or selling debt or equity securities of the Company or any of its
subsidiaries when in possession of such information.
25.    Term. This Agreement shall terminate with respect to each Shareholder on
the date on which, and at the time at which, such Shareholder ceases to own
Registrable Securities; provided, that, such Shareholder's rights and
obligations pursuant to Section 8, as well as the Company's obligations to pay
expenses pursuant to Section 7, shall survive with respect to any Registration
Statement in which any Registrable Securities of the Shareholder were included.
26.    Effectiveness. This Agreement shall become effective upon completion of
the IPO.
[Signature Pages Follow]




23



--------------------------------------------------------------------------------






Accepted and agreed as of the date first written above:
KINSALE CAPITAL GROUP, INC.
By:         /s/ Michael P. Kehoe    
    Name:    Michael P. Kehoe
    Title:    President and
        Chief Executive Officer
Contact information for Person authorized to receive notices on behalf of the
Company pursuant to Section 15 of the Agreement (which shall not constitute
notice):
Kinsale Capital Group, Inc.
2221 Edward Holland Drive, Suite 600
Richmond, VA 23230
Attention: President and Chief Executive Officer




[Signature Page to Amended and Restated Registration Rights Agreement]





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, a duly authorized signatory of each of Moelis and VCPE has
executed this Agreement as of the date first written above.
MOELIS CAPITAL PARTNERS OPPORTUNITY FUND I, LP

By:    Moelis Capital Partners Opportunity     
    Fund I LLC, its General Partner
By:    Moelis Capital Partners LLC,
    its Managing Member
By:         /s/ Christopher Ryan    
    Name:    Christopher Ryan
    Title:    Managing Director
MOELIS CAPITAL PARTNERS OPPORTUNITY FUND I-A, LP

By:    Moelis Capital Partners Opportunity     
    Fund I LLC, its General Partner
By:    Moelis Capital Partners LLC,
    its Managing Member
By:         /s/ Christopher Ryan    
    Name:    Christopher Ryan
    Title:    Managing Director
VIRGINIA CAPITAL PRIVATE EQUITY, LP
By:    VCP GP LLC, its general partner
By:         /s/ Frederick L. Russell, Jr.    
    Name:    Frederick L. Russell, Jr.
    Title:    Manager






[Signature Page to Amended and Restated Registration Rights Agreement]





--------------------------------------------------------------------------------






Schedule 1
Virginia Capital Purchasers
1.
Virginia Capital Private Equity, LP

2.
Hunter Goodwin

3.
Private Advisors Coinvestment Fund, LP

4.
SFM Opportunities III, LP

5.
Sunity International Limited

6.
MGAW, L.L.C.

7.
Thomas G. Johnson, Jr.

8.
CS Vosmik, Trustee of the CS Vosmik Amended and Restated Revocable Trust
Agreement, Dated as of June 30, 2006

9.
West End Investment Venture, LLC

10.
Allan Gerald Donn TOD Susan Berman Donn

11.
Walker Chapman Simmons

12.
William E. Rachels, Jr.

13.
DEFCON 1, LLC

14.
Matthew L. Austin

15.
Margin of Safety, LLC (c/o Frederick L. Russell, Jr.)

16.
Scott Stevens

17.
Charles G. Hartung

18.
Petra T. Hartung

19.
Gregory J. Rochlin

20.
Willowleaf Capital, LLC

21.
BlackSmith Limited Partnership, LLC






--------------------------------------------------------------------------------








Schedule 2
Other Purchasers


1.
Ella G Valentine Children's Trust dated 6-29-1987, JG Valentine, EM Valentine Jr
& SV Ellington ttees

2.
E. Massie Valentine Living Trust

3.
Janney Montgomery Scott LLC custodian FBO John W. Maloney IRA

4.
Paul D. Koonce

5.
Thomas Rafferty

6.
Malcolm Parks

7.
William F. Shumadine, Jr.

8.
Jay Tini

9.
Richard B. Fleischhacker

10.
Brian F. and Suzanne S. Pitkin

11.
Anne Marie Rafferty-DiPierro

12.
Yael Levin and Scott Sheldon

13.
David A. and Kimberly L. Hulcher

14.
Student Assurance Services, Inc.

15.
John Davenport

16.
Sungjin Lee

17.
Brian D. and Elizabeth T. Haney

18.
M.P. Kehoe, LLC

19.
Marilyn F Kehoe Revocable Trust dated 5-8-2006, Michael P Kehoe Trustee

20.
William J. Kenney

21.
Pamela A. Kenney

22.
RBC Capital Markets Custodian FBO William J. Kenney IRA

23.
Edward Desch

24.
Bryan and Ann Marie Petrucelli

25.
MP Kehoe Revocable Grantor Trust

26.
Robert Neal

27.
Ann Marie and Scott L. Marson

28.
Stuart Samuel and Melissa B. Gaines Samuel

29.
Janney Montgomery Scott LLC Custodian FBO Ann T. Burgess IRA

30.
Clayton Rhoades

31.
John Shumadine

32.
Philip E. and Ann L. Stephens

33.
Robert Lippincott

34.
Jim Ritchie

35.
Steven Bensinger

36.
Mark Fuller



